Title: To James Madison from Edward Stevens, 25 June 1789
From: Stevens, Edward
To: Madison, James


Dear Sir
Fredericksburg June 25th: 1789
Your very obliging Letter of the 11th May has been received some time past, and I thank you for the information it gave. We in this Quarter are anxciously looking forward for the events of the Deliberations of Congress. Numbers of us have been astonished at their leting slip through their hands all the Duties on the Spring importations and think it will be lamented, that your first plan on that business had not been acceeded to. It affords me no small pleasure to inform you, that your proposition of amendments to the Constitution, among all my acquaintance that I have had communication with, gives general Satisfaction, and I trust if adopted will shut the mouths of many. The Procedure of the Senate on the Subject of a new Title to the President, has alarmed their best friends. I confess my feelings were much wounded. It gave a great opening to the enemies of the Constitution to insult its friends. Pardon me Sir for intruding on so much of your time, and beleive me to be with sentiments of the highest respect and esteem Dear Sir Your very Obedt. hum. Servt
Edward Stevens
